DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/082,883, last communication received on 10/28/2020. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050,804 B2 (hereinafter P804). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claims 1 and 6 of P804
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method for allowing a first user to invite a second user to be a new member of a group-based communication system, the group-based communication system comprising: a plurality of group-based communication channels organized among a plurality of group-based communication workspaces, the method comprising the steps of:
An apparatus configured to service a group-based communication system, the group-based communication system comprising a plurality of group-based communication channels organized among a plurality of group-based communication workspaces, the apparatus comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer coded instructions configured to, when executed by the processor, cause the apparatus to:
receiving from a first client device associated with a first group-based communication user identifier and a first 
wherein the first group-based communication channel is associated with a first group-based communication workspace of the plurality of group-based communication workspaces and having a first group-based communication channel identifier, and 
the group-based communication workspace add request comprising a second group-based communication user identifier associated with a second client device and a second user;

wherein the group-based communication workspace add request comprises a group-based communication workspace identifier and a second group-based communication user identifier;  assign a group-based communication channel identifier to the group-based communication workspace add request, wherein the group-based communication channel identifier is associated with a group-based communication channel;



receiving a group-based communication workspace add request decision from a third client device associated with at least one group-based workspace administrator;
in response to receiving, from a third client device associated with at least one group-based communication administrator, a positive group-based communication workspace add request decision, transmit a group-based communication workspace invite to a second client device associated with the second group-based communication user identifier;  and
in response to receiving, from the second client device associated with the second group-based communication user identifier, a group-based communication workspace invite acceptance, add the group-based communication workspace 

in response to receiving, from a third client device associated with at least one group-based communication administrator, a positive group-based communication workspace add request decision, transmit a group-based communication workspace invite to a second client device associated with the second group-based communication user identifier;  and
in response to receiving, from the second client device associated with the second group-based communication user identifier, a group-based communication workspace invite acceptance, add the group-based communication workspace identifier to a group-based communication approved workspaces list 

(from claim 6) The apparatus of claim 1, wherein upon receiving from the third client device associated with the at least one group-based communication 
administrator, a negative group-based communication workspace add request decision, transmit to the first client device associated with the first group-based communication user identifier the negative group-based communication workspace add request decision.


Note claim 1 of the instant claim is a computer readable medium claim while claims 1 and 6 of P804 are apparatus claims and claim 1 of P804 discloses a memory having computer coded instructions and the computer coded instructions configured to receive, render, and receive… Thus, claims 1 and 6 of P804 obviously disclose the limitations in claim 1 of the instant application. Accordingly, Claim 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,931 B2 (hereinafter P931). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claims 1 and 6 of P931
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method for allowing a first user to invite a second user to be a new member of a group-based communication system, the group-based communication system comprising: a plurality of group-based communication channels organized among a plurality of group-based 


wherein the first group-based communication channel is associated with a first group-based communication workspace of the plurality of group-based communication workspaces and having a first group-based communication channel identifier, and 
the group-based communication workspace add request comprising a second group-based communication user identifier associated with a second client device and a second user;
receive, from a first client device associated with a first group-based communication user identifier, a group-based communication workspace add request, wherein the group-based communication workspace add request comprises a group-based communication workspace identifier and a second group-based communication user identifier;
assign a group-based communication channel identifier to the group-based communication workspace add request, wherein the group-based communication channel identifier is associated with a group-based communication channel having a group-based communication administrator as a member;
rendering the group-based communication workspace add request 
wherein the second group-based communication channel is associated with the first group-based communication workspace of the plurality of group-based communication workspaces and having a second group-based communication channel identifier;


upon receiving, from a third client device associated with the group-based communication administrator, a positive group-based communication workspace add request decision, transmit a group-based communication workspace invite to a second client device associated with the second group-based communication user identifier;  and 
upon receiving, from the second client device associated with the second group-based communication user identifier, a 

upon receiving, from a third client device associated with the group-based communication administrator, a positive group-based communication workspace add request decision, transmit a group-based communication workspace invite to a second client device associated with the second group-based communication user identifier;  and 
upon receiving, from the second client device associated with the second group-based communication user identifier, a group-based communication workspace invite acceptance, add the group-based communication workspace identifier to a group-based communication approved 

(from claim 6) The apparatus of claim 1, wherein upon receiving from the third client device associated with the group-based communication administrator, a negative group-based communication workspace add request decision, transmit to the first client device associated with the first group-based communication user identifier the negative group-based communication workspace add request decision.


Note claim 1 of the instant claim is a computer readable medium claim while claims 1 and 6 of P931 are apparatus claims and claim 1 of P931 discloses a memory having computer coded instructions and the computer coded instructions configured to receive, render, and receive… Thus, claims 1 and 6 of P931 obviously disclose the limitations in claim 1 of the instant application. Accordingly, Claim 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.



Allowable Subject Matter
Claims 1-20 are allowable over prior art references.
Note: the rejections on the ground of nonstatutory double patenting need to be obviated in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references do not disclose “receiving from a first client device associated with a first group-based communication user identifier and a first user, a group-based communication workspace add request to grant access rights to a first group-based communication channel, wherein the first group-based communication channel is associated with a first group-based communication workspace of the plurality of group-based communication workspaces and having a first group-based communication channel identifier, and the group-based communication workspace add request comprising a second group-based communication user identifier associated with a second client device and a second user” and “in response to determining that the group-based communication workspace add request decision is positive, transmitting a group-based communication workspace invite to the second user via the second client device; and in response to determining that the group-based communication workspace 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7/2/2021